


110 HR 542 IH: To require the Department of Veterans Affairs to provide

U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 542
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2007
			Ms. Solis introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To require the Department of Veterans Affairs to provide
		  mental health services in languages other than English, as needed, for veterans
		  with limited English proficiency, and for other purposes.
	
	
		1.Provision of mental health
			 services by Department of Veterans Affairs for veterans with limited English
			 proficiency
			(a)In
			 general
				(1)RequirementChapter
			 17 of title 38, United States Code, is amended by inserting after section 1712B
			 the following new section:
					
						1713.
				Mental health services; languages other than English
							(a)Availability of
				counseling in languages other than EnglishIn providing
				counseling and other mental health services authorized by law to a veteran with
				limited English proficiency, the Secretary shall ensure that such counseling
				and services are available to that veteran in both English and a language other
				than English in which the veteran is proficient, if requested by the
				veteran.
							(b)Identification
				of veterans with limited English proficiencyFor purposes of this section, the Secretary
				shall develop procedures for identifying veterans with limited English
				proficiency and of informing those veterans of the provisions of subsection
				(a).
							.
				(2)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 1712B the following new item:
					
						
							1713. Mental health services; languages
				other than
				English.
						
						.
				(b)Effective
			 dateSection 1713 of title 38, United States Code, as added by
			 subsection (a) shall take effect at the end of the 120-day period beginning on
			 the date of the enactment of this Act.
			2.Codification for
			 Department of Veterans Affairs of requirements of Executive Order
			 13166
			(a)System for access
			 to servicesThe Secretary of
			 Veterans Affairs shall implement a system by which persons with limited English
			 proficiency can meaningfully access the services provided by the Department of
			 Veterans Affairs consistent with, and without unduly burdening, the fundamental
			 mission of that Department. The Secretary shall work to ensure that recipients
			 of financial assistance under programs of the Department provide meaningful
			 access to applicants and beneficiaries with limited English proficiency.
			(b)PlanThe Secretary shall implement a plan to
			 improve access to programs and activities of the Department of Veterans Affairs
			 by eligible persons with limited English proficiency. The plan shall be
			 consistent with the standards set forth in the guidance document issued by the
			 Attorney General in conjunction with Executive Order 13166, issued August 11,
			 2000, and shall include the steps the Secretary will take to ensure that
			 eligible persons with limited English proficiency can meaningfully access the
			 programs and activities of the Department.
			3.ImplementationIn developing and implementing the plan
			 under section 2(b), the Secretary shall, at a minimum, carry out the
			 following:
			(1)The Secretary shall conduct a thorough
			 assessment of the language needs of the population served by the Department of
			 Veterans Affairs, including identifying the non-English languages that are
			 likely to be encountered.
			(2)The Secretary
			 shall develop and implement a comprehensive language assistance program, which
			 shall include—
				(A)hiring bilingual
			 staff and interpreters for patient and client contact positions; and
				(B)translating
			 written materials (such as consent forms, notice of free language assistance,
			 and outreach materials) into languages other than English.
				(3)The Secretary
			 shall train staff of the Department on the access policy of the Department with
			 respect to persons with limited English proficiency and on carrying out that
			 policy.
			(4)The Secretary shall establish vigilant
			 monitoring and oversight to ensure that persons with limited English
			 proficiency have meaningful access to health care and services.
			(5)The Secretary shall establish a task force
			 to evaluate implementation and to prioritize needed actions to implement the
			 access plan for persons with limited English proficiency.
			(6)The Secretary shall develop a specific plan
			 to ensure seamless transition of veterans and their families from benefits and
			 services provided by the Department of Defense to benefits and services
			 provided by the Department of Veterans Affairs, including bilingual
			 readjustment and bereavement counseling.
			(7)The Secretary shall establish a process to
			 translate vital documents and other materials, including materials on the World
			 Wide Web, brochures distributed as part of outreach efforts to servicemembers
			 transitioning into civilian life, and the post-deployment health reassessment
			 program.
			(8)The Secretary shall conduct outreach to
			 veterans and their families in communities which may have higher proportions of
			 populations with limited English proficiency to ensure they are aware of
			 eligibility for benefits and services from the Department of Veterans
			 Affairs.
			4.Report on
			 implementation by Veterans Health Administration of directive on improving
			 access to services for persons with limited English proficiency
			(a)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall submit to the Committees
			 on Veterans’ Affairs of the Senate and House of Representatives a report on the
			 implementation by the Veterans Health Administration of the Department of
			 Veterans Affairs of the directive of the Veterans Health Administration
			 designated VHA Directive 2002–006 that was issued by the Under
			 Secretary for Health of the Department of Veterans Affairs on January 31, 2002,
			 and that issued policy to implement prohibitions on discrimination on the basis
			 of national origin for persons with limited English proficiency in
			 Federally-conducted programs and activities and in Federal financial assisted
			 programs.
			(b)Capacity To
			 provide services to servicemembers with limited English
			 proficiencyThe Secretary shall include in the report an analysis
			 of the capacity of the Department of Veterans Affairs to provide services to
			 members of the Armed Forces with limited English proficiency.
			
